Citation Nr: 1017211	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to restoration of service connection for 
hypertension with renal insufficiency.  

3. Entitlement to restoration of service connection for 
erectile dysfunction.  

4. Entitlement to restoration of special monthly compensation 
for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs  




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 
to December 1969 and had nearly twenty years of reserve 
service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a claim 
for service connection for PTSD and severed entitlement to 
special monthly compensation, service connection for erectile 
dysfunction and service connection for hypertension with 
renal insufficiency.  

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The December 2001 RO decision that awarded service 
connection for hypertension with renal insufficiency is not 
shown to have been clearly and unmistakably erroneous.  

2. The December 2001 RO decision that awarded service 
connection for erectile dysfunction is not shown to have been 
clearly and unmistakably erroneous.  

3. The December 2001 RO decision that awarded special monthly 
compensation for the loss of use of a creative organ is not 
shown to have been clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1. The criteria for restoration of service connection for 
hypertension with renal insufficiency have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159 (2009).  

2. The criteria for restoration of service connection for 
erectile dysfunction have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159 
(2009).  

3. The criteria for restoration of special monthly 
compensation for loss of use of a creative organ have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

In a case involving the restoration of service connection or 
special monthly compensation, which is an action initiated by 
the RO as opposed to a veteran, there are particular 
notification and assistance procedures that VA must perform.  
See, 38 C.F.R. § 3.105(d)(i) (2009).  In the decision below, 
the Board restores service connection for hypertension with 
renal insufficiency, erectile dysfunction, and entitlement to 
special monthly compensation.  Regardless of whether VA 
successfully met its notification and assistance obligations, 
no harm or prejudice to the appellant has resulted.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  



II. Legal Criteria 

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes a clear and unmistakable error (CUE) in 
the decision granting service connection.  38 C.F.R. 
§ 3.105(d) (2009).  The burden of proving CUE rests with the 
Government.  Id.  

CUE is present in a prior determination when either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Damrel v. 
Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. 
App. 310 (1992).  Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), abrogated on other grounds by Simmons 
v. Principi, 17 Vet. App. 104 (2003).  

Although the same standards apply in a determination of CUE 
error in a final decision under § 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, § 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. 
App. 340, 342- 43 (1997). 

III. Analysis

The Veteran contends he is entitled to a restoration of 
service connection for hypertension with renal insufficiency 
and erectile dysfunction as well as special monthly 
compensation for loss of use of a creative organ.  In his 
June 2008 notice of disagreement, the Veteran stated that the 
May 2006 VA examiner who opined that hypertension was not 
related to his service connected diabetes mellitus was not an 
endocrinologist.  

The Veteran's service treatment records do not show a 
diagnosis of hypertension.  A November 1994 record from Dr. 
Teague documents a study showing moderate left ventricular 
hypertrophy compatible with hypertensive heart disease.  The 
first diagnosis of hypertension of record is a February 1996 
report by Dr. McGrew showing hypertension with headache; this 
record also mentions that the Veteran was "borderline 
diabetic."  In March 1997, a record from Dr. Kessler shows 
possible diabetes mellitus.  A November 1997 report by Dr. 
Bernstein shows a past history of high blood pressure and 
borderline diabetes mellitus.  It also shows a diagnosis for 
erectile dysfunction likely secondary to hypertension.  

In July 1998, a private medical record includes diagnoses of 
non-insulin dependant diabetes and hypertension.  A December 
1998 private record showed a diagnosis of mild renal 
insufficiency, hypertension, and non-insulin dependant 
diabetes mellitus.  In April 1999, a Dr. Whibbs record 
states: "All of his problems are basically related to his 
history of hypertension.  He has Type II diabetes.  He has 
mild renal insufficiency likely related to diabetes."  His 
diagnosed renal insufficiency was mild and stable.  In 
January 2000, another record by Dr. Whibbs showed: 
"[n]ephrotic complications, renal changes.  Now mild and 
stable."  

In November 2001, the Veteran received a VA examination for 
hypertension.  No medical records were reviewed, but the 
Veteran related his medical history.  He stated he was 
diagnosed with hypertension in 1978 and began treatment at 
that time.  The Veteran stated he did not remember to monitor 
blood pressure.  His current blood pressure was high to 
normal.  The examiner commented that the Veteran served in 
Vietnam and noted the presumption between his diabetes 
mellitus and Agent Orange.  The examiner also stated diabetes 
mellitus was related to obesity.  Both obesity and diabetes 
mellitus were related to the Veteran's current diagnosis of 
hypertension.  

The Veteran also received a VA examination for diabetes 
mellitus in November 2001.  In this report, the examiner 
stated that the Veteran had a five-year history of erectile 
impotence.  

In December 2001, the RO granted service connection for 
hypertension with renal insufficiency as secondary to 
service-connected diabetes mellitus (also granted in the same 
decision).  The effective date was December 28, 2000 at 
0 percent disabling.  The RO also granted service connection 
for erectile dysfunction as secondary to service-connected 
diabetes mellitus (effective December 28, 2000 at 0 percent) 
and entitlement to special monthly compensation based on loss 
of use of a creative organ.  

In February 2006, the Veteran filed a claim for an increased 
rating for hypertensive vascular disease.  A March 2006 
letter from Dr. Whibbs shows the Veteran has longstanding 
history of benign essential hypertension.  

In May 2006, the Veteran received a VA examination for 
hypertension and diabetes mellitus.  The examiner noticed 
that hypertension was granted secondary to his 
service-connected diabetes mellitus.  The examiner reviewed 
the file.  The examiner stated the Veteran was diagnosed with 
essential hypertension ten years before he was ever diagnosed 
with diabetes mellitus.  The examiner also stated there was 
no evidence of renal insufficiency that would relate to 
diabetes mellitus.  The examiner noted the Veteran was 
followed on a regular basis for hypertension and was 
noncompliant with his medications.  His blood pressure was 
significantly elevated at the time of the examination.  The 
diagnosis was uncontrolled hypertension.  

The May 2006 examiner emphasized that the Veteran's 
hypertension preceded his diabetes mellitus for at least 5 to 
10 years and he showed no evidence of renal artery stenosis 
from his diabetes mellitus at the time.  As a result, the 
examiner essentially stated the Veteran's hypertension (and 
by implication, his erectile dysfunction) was not related to 
his service-connected diabetes mellitus.  

In June 2006, the RO proposed to sever the service-connected 
hypertension and erectile dysfunction (along with the special 
monthly compensation for loss of use a creative organ).  In 
December 2007, the Veteran was given proper notice for this 
severance.  In February 2008, the RO severed the 
service-connected hypertension and erectile dysfunction, as 
well as the special monthly compensation.  

Upon review of the evidence of record, the Board finds there 
was a tenable basis in the evidence of record for the grant 
of service connection for hypertension with renal 
insufficiency as secondary to diabetes mellitus and for the 
grant of service connection for erectile dysfunction (and 
with it special monthly compensation).  

The severance is based in large part on a May 2006 VA 
examination report.  The May 2006 examiner stated there was 
no evidence of renal insufficiency that would relate to 
diabetes in the file, but the evidence shows the Veteran did 
have renal insufficiency in December 1998, April 1999, and 
renal changes in January 2000.  It was noted that the Veteran 
was diagnosed with hypertension ten or five years before 
diabetes mellitus.  The claims file shows the first recorded 
diagnosis of hypertension to be in February 1996 and the 
first diagnosis of diabetes mellitus to be in July 1998.  The 
Veteran told the November 2001 examiner he was diagnosed with 
hypertension in 1978, but this is not documented in the 
claims folder.  Moreover, at the time hypertension was first 
diagnosed, it was indicated that the Veteran was borderline 
diabetic.  

The Board finds that service connection should be restored.  
The Board cannot say that the rating decision granting 
service connection for hypertension and erectile dysfunction, 
with special monthly compensation was CUE.  There was 
evidence before the December 2001 adjudicator that 
hypertension and erectile dysfunction were related to the 
diabetes mellitus and there was a rational basis for the 
initial grant of compensation benefits.  While the May 2006 
VA examiner disputes the conclusion that hypertension (and 
therefore erectile dysfunction) is related to diabetes, the 
rationale was based in large part from the hypertension being 
present for a long period prior to diabetes mellitus, and the 
lack of renal insufficiency, and neither of these premises is 
clear from the record.  

Thus, after a careful review of the record, the Board finds 
that VA has not met the high evidentiary burden of showing 
CUE and severance of service connection and special monthly 
compensation was improper. As such, service connection for 
hypertension and erectile dysfunction and special monthly 
compensation for loss of use of a creative organ should be 
restored.


ORDER

Restoration of service connection for hypertension with renal 
insufficiency is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Restoration of service connection for erectile dysfunction 
with renal insufficiency is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Restoration of special monthly compensation for loss of use 
of a creative organ is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

In June 2007, the Veteran filed a claim for PTSD.  A November 
2001 VA respiratory examination recorded that the Veteran 
stated he had dreams and nightmares relating to Vietnam; 
feelings of fatigue and "easy fatigability;" sadness and 
depression; mood changes; emotional instability; and hyper-
reactivity to loud noises.  The examiner stated he was 
"quite certain" the Veteran had PTSD related to experiences 
in Vietnam with current and active symptoms.  In a January 
2008 VA psychiatry record, the Veteran was diagnosed with 
PTSD but no stressor was discussed or named.  

In September 2008, the Veteran submitted a statement on his 
stressor.  Around June 1968, the Veteran was serving in "B-
Battery, 75th Artillery, US AAVNS Elm, C3A-3186, 3rd US 
Army," in Vietnam.  Around this time the Veteran reported 
being almost overrun by Viet Cong.  There were incoming fire, 
mortars, and some soldiers received major injuries.  His unit 
transported ammunition and was mobile.  

The Veteran's service personnel and treatment records do not 
show he served in combat.  On remand, the RO should submit 
the Veteran's stressor to the appropriate repository for 
verification.  If and only if the stressor is verified, the 
Veteran should be sent for a VA examination.  

Accordingly, the case is REMANDED for the following action: 

1. After supplying them copies of the 
Veteran's service personnel records, ask 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate repository to provide 
information to corroborate the Veteran's 
claimed in-service stressor.  Around June 
1968, the Veteran was serving in "B-
Battery, 75th Artillery, US AAVNS Elm, C3A-
3186, 3rd US Army" in Vietnam.  Around 
this time the Veteran reported being 
almost overrun by Viet Cong.  There were 
incoming fire, mortars, and some soldiers 
received major injuries.  His unit 
transported ammunition and was mobile.  

All pertinent information should be 
associated with the claim file.  A 
negative response should also be 
documented.  

2. If, and only if, the RO determines that 
the record establishes the existence of a 
stressor or stressors, then the RO should 
arrange for the Veteran to be afforded a 
pertinent VA examination.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should determine the diagnoses of 
all psychiatric disorders that are present 
and should state whether these disorders 
are related to service.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  

The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

3. Re-adjudicate the issue of entitlement 
to service connection for PTSD.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


